Citation Nr: 0433889	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  04-01 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The appellant served in the Army National Guard from March 
1969 to December 2002.  During this time, he had verified 
active duty for training (ACDUTRA) from July 1969 through 
September 1969.  He also had other active duty for training, 
as well as periodic inactive duty training (INACDUTRA).  This 
appeal arises from a July 2003 rating decision by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans' Affairs which denied service connection for 
bilateral hearing loss.

As an initial matter, the Board notes that in his January 
2004 substantive appeal, the appellant stated that he does 
not seek compensation, only approval for treatment at VA 
hospitals.  If the appellant's hearing loss is ultimately 
determined to be a service-connected disability, the 
disability may or may not be assigned a compensable rating.  
Furthermore, VA hospital care is only available to veterans 
under certain circumstances.  38 U.S.C.A. § 1710 (2004).  The 
term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2) (2004). Active military, naval, or air 
service includes active duty, any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training (INACDUTRA) during which the individual was 
disabled or died from an injury incurred or aggravated in the 
line of duty. 38 U.S.C.A. § 101(24) (2004); 38 C.F.R. § 
3.6(a) (2004) (emphasis added).  Because the appellant has 
never had active duty, he will only be eligible for VA 
hospital treatment if it is determined that his disability 
was incurred during active military service.  Therefore, the 
Board must proceed with the claim as an appeal for service 
connection.


REMAND

The Board finds that further development is necessary in this 
claim.  The earliest evidence of hearing loss in the 
appellant's claims file was in 1989.  In his most recent VA 
examination, the appellant was diagnosed with moderate to 
moderately severe sensorineural hearing loss in the right ear 
and mild to moderately severe sensorineural loss in the left 
ear.  The appellant attributes this hearing loss to noise 
exposure. Specifically, the appellant reports that prior to 
1985, his only exposure to excessive noise was from annual 
weapons qualification exercises during one weekend per year, 
eight to twelve hours per weekend, and one two-week training 
period.  From 1985 through 1988, the appellant reports 
training exercises during which he was exposed to the noise 
of Bradley Fighting Vehicles.  He wore unfitted earplugs to 
protect his hearing.  This exposure occurred eleven weekends 
during this period, approximately twelve hours per day. In 
addition, the appellant had another two-week training period.
  
In September 2001, the appellant underwent a VA audiological 
examination.  However, the examiner failed to provide an 
opinion as to the etiology of the claimed condition.  
Moreover, the examiner did not have the opportunity to review 
the appellant's claims file.  Therefore, the appellant should 
be scheduled for new VA examination.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following:

1.  The RO should arrange to have the 
appellant undergo a VA audiological 
examination to obtain an opinion 
concerning whether it is at least as 
likely as not (i.e. at least 50 percent 
probability or more) that the 
appellant's current hearing loss was 
either incurred or aggravated during or 
as a result of the above periods of 
exposure to gunfire.  All indicated 
tests should be conducted.  The 
examiner should provide the rationale 
for the opinion.  The claims folder 
must be made available to the examiner 
for review.  Such review should be 
indicated in the examination report.

2.  Thereafter, the RO should 
readjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



